Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 (and claim 20 dependent therefrom) recites the limitations "the second bond pad" and “the first bond pad” in line.  There is insufficient antecedent basis for these limitations in the claim.  For the sake of compact prosecution, claim 19 is interpreted in the instant Office action as follows: “the second bond pad” and “the first bond pad” are equivalent to “a second bond pad” and “a first bond pad” respectively.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17-18, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi (US 9468087 B1).
Regarding independent claim 15, Joshi discloses a power amplifier module (PAM) (Fig. 17), comprising: a topside (surface with 102 facing 140); a bottomside (150 facing away from 102) opposite the topside, as taken along a centerline extending through the power amplifier module; a radio frequency (RF) power die (PD1) located between the topside and the bottomside taken along the centerline, the RF power die having a frontside (132), a backside (131), and a frontside input/output (I/O) interface on the frontside (“soldering of…the second side” Col. 8, lines 27-55); a module substrate (150) having a die support surface (facing PD1) and a second surface (facing away from PD2) opposite the die support surface, wherein the RF power die is mounted to the module substrate in an inverted orientation such that the frontside of the RF power die faces the die support surface of the module substrate, the module substrate having substrate interconnect features (152, 154) at the die support surface that are electrically coupled to the I/O interface of the RF power die (“electrical interconnection” Col. 8, lines 27-55); a topside cooling interface (surface of 110 contacting 140) substantially coplanar with the topside of the PAM; a topside thermal extension (110 with 106) having an upper surface at least partly defining the topside cooling interface of the PAM and having a lower surface in thermal contact with the backside of the RF power die (“direct heat away” Col. 6, lines 4-18); and a primary heat extraction path (upward arrows) extending from the backside of the RF power die to the topside cooling interface of the PAM in a direction opposite the module substrate.
Illustrated below is Fig. 17 of Joshi.

    PNG
    media_image1.png
    317
    689
    media_image1.png
    Greyscale

Regarding claim 17, Joshi discloses a PAM (Fig. 15), further comprising a molded module body (102) surrounding the RF power die, peripherally surrounding the topside thermal extension, and contacting the module substrate; wherein the topside thermal extension extends from a location adjacent the RF power die (above 131) in a direction opposite the module substrate to breach an upper surface of the molded module body.
Regarding claim 18, Joshi discloses a PAM (Fig. 15) , wherein the RF power die further comprises a field effect transistor (“FET” Col. 4, lines 33-64) having a source terminal (“source”, similarly shown in Fig. 2) electrically coupled to a third substrate interconnect feature of the module substrate (154) through the topside thermal extension (through 106).
Regarding claim 23, Joshi discloses a PAM (Fig. 17), wherein the topside cooling interface has a length and a width equal to or greater than a length and a width of the RF power die, respectively (Fig. 17 shows length or width, see Fig. 13 for additional dimensions).
Illustrated below is Fig. 13 of Joshi.

    PNG
    media_image2.png
    476
    363
    media_image2.png
    Greyscale

Regarding claim 25, Joshi as applied to claim 17 discloses a PAM (Fig. 17), wherein the topside thermal extension terminates at a location substantially coplanar with the upper surface of the molded module body.

Note that claim 1 was previously address above, however, it’s being addressed differently here based on the reading of the reference, particularly to the configuration of the RF power die connections in order to address the dependent claim 19.
Regarding independent claim 15, Joshi discloses a power amplifier module (PAM) (Fig. 16), comprising: a topside (surface with 102 facing 140); a bottomside (150 facing away from 102) opposite the topside, as taken along a centerline extending through the power amplifier module; a radio frequency (RF) power die (PD1) located between the topside and the bottomside taken along the centerline, the RF power die having a frontside (132), a backside (131), and a frontside input/output (I/O) interface on the frontside (“entirely by” Col. 9, lines 4-11); a module substrate (150) having a die support surface (facing PD1) and a second surface (facing away from PD2) opposite the die support surface, wherein the RF power die is mounted to the module substrate in an inverted orientation such that the frontside of the RF power die faces the die support surface of the module substrate, the module substrate having substrate interconnect features (152) at the die support surface that are electrically coupled to the I/O interface of the RF power die (“soldered” Col. 9, lines 4-11); a topside cooling interface (surface of 110 contacting 140) substantially coplanar with the topside of the PAM; a topside thermal extension (110 with 106) having an upper surface at least partly defining the topside cooling interface of the PAM and having a lower surface in thermal contact with the backside of the RF power die (“direct heat away” Col. 6, lines 4-18); and a primary heat extraction path (upward arrows) extending from the backside of the RF power die to the topside cooling interface of the PAM in a direction opposite the module substrate.
Regarding claim 24, Joshi discloses a PAM (Fig. 16), wherein: the frontside I/O interface includes a first bond pad (“conductive features” Col. 9, lines 4-11) serving as an input terminal of the RF power die, and a second bond pad (“conductive features” Col. 9, lines 4-11) serving as an output terminal of the RF power die; and the substrate interconnect features include a first substrate interconnect feature (152, “entirely by” Col. 9, lines 4-11) connected to the first bond pad of the RF power die, and a second substrate interconnect feature (152, “entirely by” Col. 9, lines 4-11) connected to the second bond pad of the RF power die.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Abdo (US 20180034421 A1).
Regarding claim 19 as noted in the 112(b) rejection, Joshi discloses a PAM (Fig. 16), wherein the RF power die further comprises a field effect transistor having a drain manifold (“drain” Col. 4, lines 33-64) coupled to a second bond pad (152, “entirely by” Col. 9, lines 4-11), a gate manifold (“gate” Col. 4, lines 33-64) coupled to a first bond pad (152, “entirely by” Col. 9, lines 4-11), and a source contact (“source” Col. 4, lines 33-64); wherein the source contact is coupled to a third bond pad provided in the frontside I/O interface of the RF power die (“entirely by” Col. 9, lines 4-11).
Illustrated below is Fig. 16 of Joshi.

    PNG
    media_image3.png
    314
    737
    media_image3.png
    Greyscale

Joshi fails to teach the field effect transistor having an interdigitated contact line array located between the drain manifold and the gate manifold, and a plurality of source contacts adjacent the interdigitated contact line array; wherein the plurality of source contacts are each coupled to a third bond pad provided in the frontside I/O interface of the RF power die.  However, Joshi clearly teaches the field effect transistor functions as a power die (“power device dies” Col. 4, lines 33-64).
Abdo discloses a field effect transistor in the same field of endeavor (Fig. 10) functioning as a power die ([0002]), wherein the field effect transistor has a drain manifold (424 with 1024), a gate manifold (422 with 1022), an interdigitated contact line array (664 with 1062) located between the drain manifold and the gate manifold, and a plurality of source contacts (1030) adjacent the interdigitated contact line array; wherein the plurality of source contacts are each coupled to a bond pad provided in the frontside I/O interface of the RF power die (506 through 664, [0071], Fig. 6).  Abdo further discloses configuration of a field effect transistor may be varied as a design choice to achieve desired operation characteristics ([0059]).
One of ordinary skill in the art could have substituted the field effect transistor of Abdo (Fig. 10) in place of the comparable known field effect transistor of Joshi (Fig. 17), and the results would have been predictable, because both field effect transistors function the same as a power die.  Therefore, having a field effect transistor having a drain manifold, a gate manifold, an interdigitated contact line array located between the drain manifold and the gate manifold, and a plurality of source contacts adjacent the interdigitated contact line array; wherein the plurality of source contacts are each coupled to a third bond pad provided in the frontside I/O interface of the RF power die would have been obvious because this known field effect transistor would have obtained predictable results.
Illustrated below is Fig. 10 of Abdo.

    PNG
    media_image4.png
    385
    477
    media_image4.png
    Greyscale

Regarding claim 20, Joshi in view of Abdo discloses a PAM (abdo, Fig. 10), wherein the gate manifold of the field effect transistor is divided into a plurality of spaced manifold sections (1022) interspersed with the source contacts.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi as applied to claim 15 above, and further in view of Nakajima (US 20100109052 A1).
Regarding claim 21, Joshi discloses a PAM (Fig. 17), wherein the second surface of the module substrate defines the bottomside of the PAM, and the module substrate further comprises: a substrate I/O interface at the second surface of the module substrate (); and interconnect lines electrically connecting the substrate interconnect features and the substrate I/O interface of the module substrate.
Joshi fails to teach the module substrate further comprises: a substrate I/O interface at the second surface of the module substrate; and interconnect lines electrically connecting the substrate interconnect features and the substrate I/O interface of the module substrate.  However, Joshi clearly teaches the PAM is interconnected to external circuitry (“external circuit components” Col. 4, lines 33-64).
Nakajima discloses a module substrate in the same field of endeavor (Fig. 5), wherein a second surface of the module substrate defines a bottomside of the PAM (3 facing away from 7), and the module substrate further comprises: a substrate I/O interface (TE1, TE2) at the second surface of the module substrate; and interconnect lines (VH1, VH2, VH3) electrically connecting substrate interconnect features (LP) and the substrate I/O interface of the module substrate.  Nakajima further discloses the substrate I/O interface and interconnect lines perform the function of interconnecting a PAM with external circuitry (“external connection” [0139]).
One of ordinary skill in the art could have substituted the external circuitry interconnections of Nakajima (Fig. 5) in place of the comparable known external circuitry interconnections of Joshi (Fig. 17), and the results would have been predictable, because both external circuitry interconnections provide external connections to a PAM.  Doing so would arrive at the claimed second surface of the module substrate.  Therefore, having the second surface of the module substrate define the bottomside of the PAM, and the module substrate further comprises: a substrate I/O interface at the second surface of the module substrate; and interconnect lines electrically connecting the substrate interconnect features and the substrate I/O interface of the module substrate would have been obvious because this known external circuitry interconnection would have obtained predictable results.
Illustrated below is Fig. 5 of Nakajima.

    PNG
    media_image5.png
    266
    719
    media_image5.png
    Greyscale

Initially, and with respect to claim 22, note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe,
even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, as evidenced by Feichtinger (US 20190305205 A1).
Regarding claim 22, it is noted that Joshi shows all aspects of the PAM according to the claimed invention and that the method of forming the topside thermal extension (i.e. a prefabricated body), is an intermediated step that does not affect the structure of the final device.  Therefore, it would have been obvious to have the topside thermal extension comprises a prefabricated body because it does not affect the structure of the final device.
Regarding claim 22, Joshi discloses a PAM (Fig. 17), wherein the topside thermal extension comprises a prefabricated body (110) having a thermal conductivity, and wherein the topside thermal extension is bonded to the backside of the RF power die utilizing a thermally-conductive bonding material (“solder paste” Col. 5, line 44 – Col 6, line 3).
Joshi fails to expressly teach a range for the thermal conductivity of the prefabricated body (i.e. exceeding 100 Watts per meter-Kelvin).  However, Joshi clearly teaches the prefabricated body is used to conduct heat away from the topside of the PAM (“direct heat away” Col. 6, lines 4-18).  Joshi further teaches a material for the prefabricated body being aluminum nitride (Col. 6, lines 4-18).  Feichtinger provides evidence that thermal conductivity for aluminum nitride is well known in the art to exceed 100 Watts per meter-Kelvin (“100 W/mK or more” [0023]).  Therefore, it would have been obvious to have the prefabricated body having a thermal conductivity exceeding 100 Watts per meter-Kelvin because it is a range wholy encompassed within a range well known in the art.
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page 8) that Joshi does not teach, suggest, or render obvious at least, for example, the features of “a topside thermal extension…having a lower surface in thermal contact with the backside of the RF power die”.
Examiner’s reply:
Applicant’s arguments with respect to claims 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further, the examiner notes Joshi clearly teaching a topside thermal extension (110, Figs. 14-17) having a lower surface (facing PD1) in thermal contact with the backside of the RF power die (“direct heat away” Col. 6, lines 4-18).
Applicant argues:
Applicant argues (page 9) that Joshi teaches surfaces of the dies  (131 and 132) respectively correspond to a frontside and backside.
Examiner’s reply:
The examiner disagrees and notes Joshi clearly teaching the surface of the RF power die on the module substrate (132, Fig. 17) electrically coupled to the RF power die (“soldering of…the second side” Col. 8, lines 27-55) and further teaching the interconnection being capable of functioning as an I/O interface (“electrical interconnection” Col. 8, lines 27-55).  Joshi provides further support for the interconnection being capable of functioning as an I/O interface in an alternate embodiment (Fig. 16, Col. 9, lines 4-11).  Thus, Joshi clearly teaches a structure capable of having the claimed function (i.e. a frontside input/output interface).  Therefore, the examiner finds Joshi teaching die surfaces 131 and 132 respectively correspond to a backside and frontside.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817    

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817